internal_revenue_service number release date index number 7702b ------------------------ --------------------------------- ------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b4 plr-134612-08 date february legend taxpayer state a number b parent company date c year d ----------------------------------------------------------------------------------------- ------------------------ ------------- ---- ----------------------------------------------------------------------------------------- ----------------------- ---------------------- ------- dear ----------------- this letter responds to the date letter submitted by your authorized representatives requesting rulings regarding the federal_income_tax treatment under sec_72 sec_104 and sec_7702b of the internal_revenue_code of a long-term care insurance rider that taxpayer plans to offer with certain annuity_contracts facts taxpayer makes the following representations taxpayer is a stock_life_insurance_company organized and operated under the laws of the state of a taxpayer is licensed to engage in the life_insurance business in number b jurisdictions taxpayer is wholly owned by parent company parent company files a consolidated federal_income_tax return on behalf of itself taxpayer and certain other affiliates plr-134612-08 on date c taxpayer began issuing fixed deferred_annuity contracts contracts beginning in year d taxpayer intends to offer a long-term care insurance rider rider to contract owners for tax years beginning after the rider is intended to constitute a qualified long- term care insurance_contract within the meaning of sec_7702b the rider provides for monthly long-term care insurance benefits ltc benefits if the insured becomes a chronically_ill_individual and meets other requirements specified in the rider under the rider the monthly ltc benefit payments cannot exceed the per_diem limitations of sec_7702b if the insured does not receive qualified_long-term_care_services during every day of a given month the monthly ltc benefit payment will be prorated to derive the actual monthly ltc benefit for the month the charge for the rider will be deducted from the contract’s cash_value on an annual basis the charge will be an arms-length rate for the coverage provided under the rider and will be determined in accordance with widely accepted actuarial principles based on taxpayer’s good-faith expectation of the claims experience it will incur with respect to such coverage prior to the contract’s annuity_starting_date if the insured meets the eligibility requirements the contract owner may elect to receive ltc benefits under the rider each ltc benefit payment will be comprised of two components a reduction to the contract’s cash_value on a dollar-for-dollar basis the linked component and an amount funded by taxpayer which will have no effect on the contract’s cash_value the unlinked component if the insured is chronically ill and the contract owner is receiving ltc benefits under the rider on the contract’s annuity_starting_date the ltc benefits will continue to be paid until the contract’s cash_value is reduced to zero if the contract owner is not receiving ltc benefits under the rider on the contract’s annuity_starting_date the rider generally will terminate unless the contract owner elects to continue coverage if the contract owner elects to continue coverage after the contract’s annuity_starting_date and the insured later meets the eligibility requirements for ltc benefits those ltc benefits will replace the annuity payments being made from the contract in such case the monthly ltc benefit payment will equal the sum of the annuity payments that were being made under the contract plus the monthly unlinked component of the ltc benefit determined immediately before the contract’s annuity_starting_date the ltc benefits will continue as periodic_payments in this amount until the insured recovers or the unlinked component is reduced to a level specified in the rider once the unlinked component is fully reduced the rider will terminate and the annuity payments may plr-134612-08 continue under the contract over the remaining payment term of the selected annuity income option requested rulings taxpayer requests the following rulings with respect to tax years beginning after the rider will constitute a qualified_long-term_care_insurance_contract within the meaning of sec_7702b to the extent that they do not exceed the per_diem limitation of sec_7702b all ltc benefits paid under the rider will be excludable from the recipient’s gross_income under sec_104 and the payment of ltc benefits under the rider will not reduce the investment_in_the_contract of the contract for purposes of sec_72 law and anaylsis sec_7702b of the code was added by and of the health insurance portability and accountability act of pub l 110_stat_1936 and stat pincite sec_7702b establishes the tax treatment for qualified long-term care insurance contracts sec_7702b applies to contracts issued after date the pension_protection_act of pub l stat ppa enacted tax rules for long-term care insurance that is provided by a rider on or as part of an annuity_contract ppa provisions are effective generally for contracts issued after date but only with respect to taxable years beginning after date sec_7702b as amended by ppa provides that except as otherwise provided in the income_tax regulations in the case of any long-term care insurance coverage whether or not qualified provided by a rider on or as part of an annuity_contract the portion of the contract providing such coverage shall be treated as a separate contract the term portion means only the terms and benefits under an annuity_contract that are in addition to the terms and benefits under the contract without regard to long-term care insurance coverage as a result if the applicable_requirements are met by the long- term care portion of the contract amounts received under the contract as provided by the rider are treated in the same manner as long-term care insurance benefits whether or not the payment of such amounts causes a reduction in the annuity contract’s cash_value staff of j comm on tax’n 109th cong technical explanation of h_r the pension_protection_act of as passed by the house on july and considered by the senate on august at comm print plr-134612-08 requested ruling a qualified_long-term_care_insurance_contract is defined under sec_7702b as any insurance_contract that provides only coverage of qualified_long-term_care_services and that generally does not pay or reimburse expenses reimbursable under medicare except as provided under sec_7702b when the contract makes per_diem or other periodic_payments without regard to expenses_incurred during the period to which the payments relate or where medicare is a secondary payor is guaranteed renewable does not provide for a cash_surrender_value or other money that can be paid assigned or pledged as collateral for a loan or borrowed and refunds other than refunds on the death of the insured or complete surrender or cancellation of the contract and dividends under the contract may be used only to reduce future premiums or increase future_benefits taxpayer represents that assuming the rider is an insurance_contract the rider satisfies all requirements necessary for treatment as a qualified_long-term_care_insurance_contract under sec_7702b for tax years beginning after date neither the code nor the regulations thereunder define the term_insurance or insurance_contract the supreme court of the united_states has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk transferred must be a risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_89_96 1989_2_cb_114 as amplified by revrul_2007_47 2007_30_irb_127 in addition the arrangement must constitute insurance in the commonly accepted sense see eg 988_f2d_1135 fed cir 979_f2d_162 9th cir risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that as a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken as premiums and set_aside for the payment of such claim by assuming numerous relatively small independent risks plr-134612-08 that occur randomly over time the insurer can smooth out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir the commonly accepted sense of insurance derives from all the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that known to be insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1134 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 the risk of incurring expenses relating to qualified_long-term_care_services is a morbidity risk that absent insurance coverage will be borne solely by the person insured under the rider each ltc benefit payment provided under the rider includes an unlinked component that will be paid_by the taxpayer out of its own funds and will not reduce the contract’s cash_value as a result the unlinked component of each ltc benefit payment represents risk of economic loss that is shifted to the taxpayer by the contract owner taxpayer represents it intends to issue the rider to a large number of individuals taxpayer also represents the charge for the rider will be an arm’s-length rate for the coverage provided under the rider and will be determined in accordance with widely accepted actuarial principles based on the taxpayer’s good-faith expectation of the claims experience it will incur with respect to such coverage taxpayer will pool the charges it collects under all the riders it issues and use the resulting pool to help pay any claims that become due under any particular rider based on taxpayer’s representations and the authority cited above we conclude that the rider will constitute a qualified_long-term_care_insurance_contract within the meaning of sec_7702b requested ruling sec_7702b provides that a qualified_long-term_care_insurance_contract is treated as an accident and health long-term care insurance_contract sec_7702b provides that amounts other than policyholder dividends and premium dividends received under a qualified_long-term_care_insurance_contract shall be treated plr-134612-08 as amounts received for personal injuries and sickness and shall be treated as reimbursement for expenses actually incurred for medical_care as defined in sec_213 sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer under sec_7702b periodic_payments received under qualified long-term care insurance contracts are subject_to a per_diem limitation amounts received in excess of the per_diem limitation with respect to which no actual costs were incurred for long-term care services are fully includable in income without regard to sec_72 taxpayer represents that the contract and rider are purchased with after-tax monies and are not attributable to contributions by an employer which were not includible in gross_income or paid_by the employer accordingly the rider will be treated as accident_or_health_insurance for purposes of sec_104 of the code based on the representations and the authorities cited above we conclude that to the extent that they do not exceed the per_diem limitation of sec_7702b all ltc benefits paid under the rider will be excludable from the contract owner’s gross_income under sec_104 requested ruling sec_72 sets out various rules for the tax treatment of amounts received under an annuity_contract sec_72 provides in part that gross_income includes any amount received under an annuity_contract the exclusion_ratio for amounts received as an annuity determined under sec_72 is calculated with respect to the taxpayer’s investment_in_the_contract as defined by sec_72 sec_72 applies to amounts that are not received as an annuity and provides in general that amounts_not_received_as_an_annuity are included in gross_income to the extent of the income_on_the_contract a taxpayer’s investment_in_the_contract as defined by sec_72 is taken into account in determining that income for amounts received as an annuity sec_72 defines the term investment_in_the_contract as of the annuity_starting_date as a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount plr-134612-08 was excludable from gross_income for amounts_not_received_as_an_annuity sec_72 defines the term investment_in_the_contract as of any date as a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income the pension_protection_act of pub l stat added sec_72 sec_72 provides that any charge against the cash_value of an annuity_contract made as payment for coverage under a qualified_long-term_care_insurance_contract that is part of or a rider on the annuity_contract is not includable in income the investment_in_the_contract is reduced but not below zero by the charge as we concluded above to the extent that they do not exceed the per_diem limitation of sec_7702b all ltc benefits paid under the rider will be excludable from the contract owner’s gross_income under sec_104 as such we conclude that payment of ltc benefits under the rider will reduce the investment_in_the_contract of the contract for purposes of sec_72 no opinion is expressed with respect to any other section of the code or regulations thereunder that may be applicable to taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely sheryl b flum chief branch financial institutions products
